Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 8, 2016                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  152713(69)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
                                                                                                                      Justices
            Plaintiff-Appellee,
                                                                    SC: 152713
  v                                                                 COA: 318854
                                                                    St. Clair CC: 11-001804-FC
  JUSTIN TIMOTHY COMER,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the joint motion of the parties to extend the time for
  filing their supplemental briefs is GRANTED. The supplemental briefs submitted on
  July 5, 2016, are accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    July 8, 2016
                                                                               Clerk